                                                                         1 Sarah J. Odia
                                                                           Nevada Bar No. 11053
                                                                         2 sjo@paynefears.com
                                                                           PAYNE & FEARS LLP
                                                                         3 6385 S. Rainbow Blvd., Suite 220
                                                                           Las Vegas, Nevada 89118
                                                                         4 Telephone: (702) 851-0300
                                                                           Facsimile: (702) 851-0315
                                                                         5
                                                                           Attorneys for Defendants INTU
                                                                         6 CORPORATION and DEANNA EDWARDS
                                                                           and Counterclaimant INTU CORPORATION
                                                                         7

                                                                         8                               UNITED STATES DISTRICT COURT
                                                                         9                                FOR THE DISTRICT OF NEVADA
                                                                        10

                                                                        11 KRYSTAL JOHNSON, on behalf of herself               Case No. 2:18-cv-02361-MMD-NJK
PAYNE & FEARS LLP




                                                                           and all others similarly situated, an individual;
                                                                        12 SHANNON DELELLE, on behalf of herself               STIPULATION AND ORDER TO
                    6385 S. RAINBOW BLVD., SUITE 220




                                                                           and all others similarly situated, an individual;   EXTEND TIME FOR INTU
                       LAS VEGAS, NEVADA 89118




                                                                        13 CRYSTAL HONECK, on behalf of herself                CORPORATION TO RESPOND TO
                           ATTORNEYS AT LAW




                                                                           and all others similarly situated, an individual;   PLAINTIFFS’ MOTION FOR
                                                       (702) 851-0300




                                                                        14 DUSTY DANGERFIELD, on behalf of herself             CONDITIONAL CLASS
                                                                           and all others similarly situated, an individual;   CERTIFICATION (ECF NO. 24)
                                                                        15 JENNIFER WAKUZAWA-KIDA, on behalf
                                                                           of herself and all others similarly situated, an    [FIRST REQUEST]
                                                                        16 individual; SARAH PASCOE, on behalf of
                                                                           herself and all others similarly situated, an
                                                                        17 individual; ELIZABETH SPANGLER, on
                                                                           behalf of herself and all others similarly
                                                                        18 situated, an individual; SHANNON
                                                                           THOMPSON, on behalf of herself and all
                                                                        19 others similarly situated, an individual;

                                                                        20                 Plaintiffs,

                                                                        21          v.

                                                                        22 INTU, a Nevada corporation; DEANNA
                                                                           EDWARDS, an individual,
                                                                        23
                                                                                        Defendants.
                                                                        24
                                                                           INTU CORPORATION,
                                                                        25
                                                                                        Counterclaimant,
                                                                        26
                                                                                 v.
                                                                        27
                                                                           KRYSTAL JOHNSON; SHANNON
                                                                        28 DELELLE; CRYSTAL HONECK; DUSTY
                                                                                                                                     Case No. 2:18-cv-02361-MMD-NJK
                                                                             STIPULATION AND ORDER TO EXTEND TIME FOR INTU CORPORATION TO RESPOND TO PLAINTIFFS’
                                                                                           MOTION FOR CONDITIONAL CLASS CERTIFICATION (ECF NO. 24)
                                                                         1 DANGERFIELD; JENNIFER WAKUZAWA-
                                                                           KIDA; SARAH PASCOE; ELIZABETH
                                                                         2 SPANGLER; and SHANNON THOMPSON;

                                                                         3                  Counter-Defendants.
                                                                         4

                                                                         5          On April 10, 2019, Plaintiffs Krystal Johnson, Shannon DeLelle, Crystal Honeck, Dusty
                                                                         6 Dangerfield, Jennifer Wakuzawa-Kida (collectively, “Plaintiffs”) filed a Motion for Conditional

                                                                         7 Class Certification [ECF 24]. The original deadline for Defendants INTU CORPORATION and

                                                                         8 DEANNA EDWARDS and Counterclaimant INTU CORPORATION (collectively, “Defendants”)

                                                                         9 to file their response to Plaintiffs’ Motion was April 24, 2019. Plaintiffs and Defendants, by and

                                                                        10 through their counsel of record, hereby stipulate that Defendants shall have an extension from

                                                                        11 April 24, 2019, until May 8, 2019, to file a response to Plaintiff’s Motion for Conditional Class
PAYNE & FEARS LLP




                                                                        12 Certification. This is Defendants’ first request for such an extension.
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13 DATED: April 15, 2019
                           ATTORNEYS AT LAW




                                                                                                                       PAYNE & FEARS LLP
                                                       (702) 851-0300




                                                                        14

                                                                        15
                                                                                                                       By:           /s/ Sarah J. Odia
                                                                        16                                                   Sarah J. Odia, Nevada Bar No. 11053
                                                                                                                             6385 S. Rainbow Blvd., Suite 220
                                                                        17                                                   Las Vegas, Nevada 89118
                                                                                                                             Tel. (702) 851-0300
                                                                        18

                                                                        19                                                   Attorneys for Defendants INTU Corporation and
                                                                                                                             Deanna Edwards and Counterclaimant INTU
                                                                        20                                                   Corporation

                                                                        21
                                                                                    [signatures continued on next page]
                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28
                                                                                                                     -2-             Case No. 2:18-cv-02361-MMD-NJK
                                                                             STIPULATION AND ORDER TO EXTEND TIME FOR INTU CORPORATION TO RESPOND TO PLAINTIFFS’
                                                                                           MOTION FOR CONDITIONAL CLASS CERTIFICATION (ECF NO. 24)
                                                                         1 DATED: April 15, 2019                 RANDAZZA LEGAL GROUP, PLLC

                                                                         2

                                                                         3
                                                                                                                 By           /s/ Ronald D. Green
                                                                         4                                            Ronald D. Green, Nevada Bar No. 7360
                                                                                                                      LaTeigra C. Cahill, Nevada Bar No. 14352
                                                                         5                                            2764 Lake Sahara Drive, Suite 109
                                                                                                                      Las Vegas, Nevada 89117
                                                                         6                                            Tel. (702) 420-2001
                                                                         7
                                                                                                                      Maurice B. Verstandig, Admitted Pro Hac Vice
                                                                         8                                            THE VERSTANDIG LAW FIRM, LLC
                                                                                                                      9812 Falls Road, #114-160
                                                                         9                                            Potomac, Maryland 20854
                                                                                                                      Tel. (301) 444-4600
                                                                        10

                                                                        11                                            Attorneys for Plaintiffs, Krystal Johnson, Shannon
                                                                                                                      DeLelle, Crystal Honeck, Dusty Dangerfield,
PAYNE & FEARS LLP




                                                                        12                                            Jennifer Wakuzawa-Kida, Sarah Pascoe, Elizabeth
                    6385 S. RAINBOW BLVD., SUITE 220




                                                                                                                      Spangler, and Shannon Thompson
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14

                                                                        15                                          ORDER
                                                                        16
                                                                             IT IS SO ORDERED:
                                                                        17
                                                                             DATED: April 16, 2019
                                                                        18                                          UNITED STATES DISTRICT JUDGE
                                                                        19

                                                                        20

                                                                        21   4844-1198-1972.1

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28
                                                                                                                     -3-             Case No. 2:18-cv-02361-MMD-NJK
                                                                             STIPULATION AND ORDER TO EXTEND TIME FOR INTU CORPORATION TO RESPOND TO PLAINTIFFS’
                                                                                           MOTION FOR CONDITIONAL CLASS CERTIFICATION (ECF NO. 24)
